Citation Nr: 1509314	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-40 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Evaluation of L5-S1 spondylolisthesis secondary to pars defect, initially rated as 10 percent disabling.

2.  Evaluation of L5-S1 spondylolisthesis secondary to pars defect, rated as 20 percent disabling since May 8, 2009.

3.  Entitlement to an effective date prior to May 8, 2002 for the grant of service connection of L5-S1 spondylolisthesis secondary to pars defect.

4.  Entitlement to an effective date prior to April 6, 2009 for the grant of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to March 17, 2008 for the grant of a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969 and August 1972 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In the March 2009 rating decision, the RO granted service connection for L5-S1 spondylolisthesis secondary to pars defect, and assigned a 10 percent disability rating, effective May 8, 2002.  In an August 2009 rating decision, the RO granted a 20 percent disability evaluation, effective May 8, 2009.

The August 2010 rating decision granted a 70 percent disability rating for service-connected PTSD, effective April 6, 2009.  The RO also granted entitlement to TDIU, effective April 6, 2009.  A December 2012 rating decision granted an earlier effective date of March 17, 2008 for the grant of TDIU.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Virtual VA claims file has been reviewed; documents therein are duplicative of those in the Veteran's paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The Board observes that the December 2013 supplemental statement of the case includes the issue of entitlement to attorney's fees for the retroactive payment of benefits regarding the issue of TDIU.  However, this issue is not before the Board, as the Veteran's representative, in a February 2013 statement, indicated that he accepted the January 2013 RO determination as to the award of attorney's fees and waived his any remaining time to appeal.  The Veteran also submitted a statement indicating that he agreed with the January 2013 decision, and that he waived the appeal period.  The Board also observes that the Veteran's representative subsequently submitted a VA Form 9 on this issue; however, as he already accepted the decision and waived the right to appeal, the Board finds that this is a new claim.   Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  On March 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claims for increased ratings for his service-connected L5-S1 spondylolisthesis secondary to pars defect is requested.

2.  On March 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for an earlier effective date for the grant of a 70 percent disability rating for service-connected PTSD is requested.

3.  On March 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for an earlier effective date for the grant of TDIU is requested

4.  The claim for entitlement to service connection for L5-S1 lumbosacral spondylolisthesis secondary to pars defect was granted following an application to reopen which was received by the RO on May 8, 2002.

5.  In July 1993, the RO denied entitlement to service connection for L5-S1 lumbosacral spondylolisthesis secondary to pars defect.  The Veteran withdrew his appeal as to this issue in February 1996.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claims for increased ratings for his service-connected L5-S1 spondylolisthesis secondary to pars defect by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for withdrawal of an appeal of the claim for an earlier effective date for the grant of a 70 percent disability rating PTSD by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal of the claim for an earlier effective date for the grant of entitlement to TDIU by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for an effective date earlier than May 8, 2002 for the grant of entitlement to service connection for L5-S1 lumbosacral spondylolisthesis secondary to pars defect have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.156(b), 3.157, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the claim for increased ratings for service-connected L5-S1 spondylolisthesis secondary to pars defect, as well as his claims for earlier effective dates for the grant of a 70 percent disability rating for PTSD and the grant of entitlement to TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2002, March 2006, and August 2006, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an earlier effective date is downstream from his claim for service connection. Nevertheless, the March 2006 and August 2006 letters explained the evidence necessary to substantiate a claim for an earlier effective date, as well as the legal criteria for such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, the Veteran's own statements in support of his claim, and VA examination reports.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

Additionally, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).

The Veteran filed a claim for service connection a back disorder in May 1991.  This claim was denied in a July 1993 rating decision.  The Veteran perfected an appeal, but subsequently withdrew it at a February 1996 RO hearing.  In a February 1998 statement, the Veteran's then-representative confirmed that the claim for service connection for the Veteran's back disorder had been withdrawn. Consequently, the decision became final.  See 38 C.F.R. §§ 20.204(c), 20.1103.  The Board notes that the withdrawal was after the early regulatory change of 38 C.F.R. § 20.204, but finds that the hearing transcript is in writing and the withdrawal was after "discussion with" the veteran, reflecting the express written consent of the veteran.  In regard to the more recent change to 38 C.F.R. § 20.204, we find that there is no violation of Princess Cruises.  Princess Cruise Lines, Inc. v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  

The record establishes that the appellant wanted to withdraw the issue and he certainly did not rely on the prior version of section 20.204.  Rather, he received what was requested on his behalf with his knowledge, a withdrawal of the issue.  Here, there is no impermissible retroactive effect.  He did not rely on the prior regulation (fair reliance) and the change in the regulation was not significant in his case.  Whether we consider the 1992 version or the 2003 version, we hold that there was a valid withdrawal of the appeal. 

In this case, the grant of service connection for L5-S1 spondylolisthesis secondary to pars defect that was based on a claim to reopen that was received on May 8, 2002; the Veteran's claim constituted an application to reopen.  In his May 2002 claim, the Veteran specifically stated that he wanted to reopen his claim for a lower back disability.  

Generally, the effective date of an award based on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110(a); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009)("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").   There are exceptions to this general rule, but none are applicable in this case, as shown below.

In a July 2003 rating decision, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen the Veteran's claim.  The Veteran perfected his appeal, and the matter was certified before the Board.  In a December 2006 decision, the Board denied the Veteran's claim for service connection of a back disorder on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2008, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated June 24, 2008 granted the motion, which vacated the Board's December 2006 decision and remanded the case to the Board.  

The case was returned to the Board, and in December 2008, the Board remanded the Veteran's claim to the RO, so that an additional VA examination could be obtained.  In a March 2009 rating decision, the RO granted service connection for L5-S1 spondylolisthesis secondary to pars defect, and assigned a 10 percent disability evaluation, effective May 8, 2002.

The Veteran disagrees with the assigned effective date; his representative argues that the effective date for the grant of L5-S1 spondylolisthesis secondary to pars defect is incorrect. 

As there was no communication or submission of evidence from the Veteran evincing an intent to apply for benefits or identifying the benefits sought between the February 1996 withdrawal of his claim for service connection and the May 8, 2002 application to reopen, an earlier effective date is not warranted.  The Board points out that, to the contrary, in February 1998, the Veteran, through his representative, confirmed that the Veteran had withdrawn his claim and that the claim for service connection was no longer on appeal.   Thus, an earlier effective date based on a prior, pending, unadjudicated claim or submission of new and material evidence within the one year appeal period is unavailable.  Id.   In addition, entitlement to service connection for L5-S1 spondylolisthesis secondary to pars defect was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis, or on the basis of any other exception when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied.

To the extent that the appellant seeks to revisit the prior final decision, such would vitiate the rule regarding finality and is prohibited.  Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005).

Therefore, under the laws and regulations pertaining to effective dates, the May 8, 2002 date of the application to reopen that was granted is the appropriate effective date for the grant of entitlement to service connection for L5-S1 spondylolisthesis secondary to pars defect in this case.  


ORDER

The appeal of increased disability ratings for L5-S1 spondylolisthesis secondary to pars defect is dismissed.

The appeal of an earlier effective date for the grant of a 70 percent disability rating for PTSD is dismissed.

The appeal of an earlier effective date for the grant of entitlement to TDIU is dismissed.

The issue of entitlement to an earlier effective date for service connection for L5-S1 is dismissed in part and denied in part.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


